FERGUSON, Judge
(dissenting):
In one of the earliest cases to reach this Court, we approved the definition of the word “threat” as found in the leading Federal case of United States *28v Metzdorf, 252 Fed 933 (DC Mont) (1918), which is that a threat “is an avowed present determination or intent to injure presently or in the future.” United States v Sturmer, 1 USCMA 17, 1 CMR 17. Since that case was decided, we have on frequent occasions strictly adhered to that definition. United States v Holiday, 4 USCMA 454, 16 CMR 28; United States v Rutherford, 4 USCMA 461, 16 CMR 35; United States v Humphrys, 7 USCMA 306, 22 CMR 96; United States v Hazard, 8 USCMA 530, 25 CMR 34. In view of this long unbroken line of authority, it is difficult to perceive why law officers still persist in charging the court-martial that a threat is “a declaration of one’s purpose o.r intention to do an act which is wrongful.”
The principal opinion concedes that the definition as given by the law officer “leaves something to be desired” but nevertheless concludes that the instructions meet the minimal standards of military law. With this conclusion I cannot agree. The definition of the word “threat” as adopted by this'Court must either apply in all cases, wherein an accused is charged with communicating a threat, or in none. It is illogical to establish a correct definition and then permit law officers to deviate from it in important particulars. If the definition approved in Sturmer, supra, is now considered obsolete, then it should be abandoned but under no circumstances should we rigidly adhere to one definition while permitting convictions in which another is found. This strikes me as an attempt “to run with the rabbits and bark with the hounds.” I would return the case for a rehearing under correct instructions.